Citation Nr: 1125742	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-42 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for emphysema.             

2.  Entitlement to service connection for venous insufficiency.  

3.  Entitlement to an increased (compensable) rating for status post cholecystectomy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from February 1945 to October 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona.                

The Board notes that the issues of entitlement to service connection for stomach ulcers, bilateral hearing loss, and tinnitus were originally developed for appellate review; however, service connection for irritable bowel syndrome (claimed as stomach ulcers), bilateral hearing loss, and tinnitus was ultimately granted by the RO in a February 2011 rating action.  The Veteran has not disagreed with the ratings or effective dates assigned for these disabilities.  Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2011.  A copy of the transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for emphysema is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The medical evidence of record does not show emphysema or chronic obstructive pulmonary disorder (COPD) during service or for many years thereafter; there is a preponderance of evidence against a nexus between current diagnoses of emphysema and COPD, and any incident of service.      

2.  The Veteran's cholecystectomy is not productive of current residuals.


CONCLUSIONS OF LAW

1.  Service connection for emphysema and COPD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.316 (2010).      

2.  The criteria for an increased (compensable) evaluation for service- connected status post cholecystectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.114, Diagnostic Code 7318 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 2008, February 2008, and April 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id., at 486.  This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in January 2008, February 2008, and April 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the February and April 2008 letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.     

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the June 2008 RO decision that is the subject of this appeal in its January 2008, February 2008, and April 2008 letters.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims, as well as the type of evidence necessary to establish a rating or effective date of an award (see letters from RO, dated in February and April 2008), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.

The Board notes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the January 2008, February 2008, and April 2008 letters substantially satisfy the current notification requirements for the claim for an increased rating for the Veteran's status post cholecystectomy.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to the Veteran's increased rating claim, the Veteran did in fact receive a VA examination in May 2008, which was thorough in nature and adequate for the purposes of deciding this claim.  In the May 2008 VA examination report, the examiner concluded that the Veteran did not have any residuals of his cholecystectomy.  The Board recognizes that the Veteran maintains that the examination was inadequate because the examiner did not address his stomach problems, including nausea and diarrhea, which he contends are residuals of his cholecystectomy.  However, the Board observes that those symptoms were evaluated in an October 2010 VA examination, where the examiner concluded that the Veteran had irritable bowel syndrome (IBS), which included the aforementioned symptoms.  The examiner noted that the Veteran had experienced recurring abdominal distress, nausea, vomiting, and diarrhea since 1946, and that those symptoms were a part of his IBS.  The examiner specifically noted that there was no current evidence of any residuals of the Veteran's cholecystectomy.  Thus, the abdominal symptoms were a part of his IBS, not residuals of his cholecystectomy.  In addition, as explained further below, these symptoms were separately rated in a February 2011 rating decision where service connection was granted for irritable bowel syndrome.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  Thus, the Board finds that the May 2008 VA examination revealed findings that are adequate for rating the Veteran's status post cholecystectomy.           

In regard to the Veteran's service connection claim, the Veteran did not receive a VA examination for the purposes of deciding this claim, apparently because the RO did not deem such an opinion or examination to be "necessary" to render its decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an examination or opinion as being necessary to make a decision on a claim if, taking into consideration all information and law or medical evidence (including statements of the veteran), there is "(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4).  An affirmative answer to these elements results in a necessary medical examination or opinion; a negative response to any one element means that the Secretary need not provide such an examination or solicit such an opinion.  See McLendon, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Although the evidence of record shows that the Veteran currently has emphysema and COPD, the record contains no medical evidence of emphysema or COPD until decades after service, nor is there a competent medical opinion that suggests a nexus between the Veteran's currently diagnosed emphysema and COPD, and his active service or any incident thereof.  Given the absence of a competent medical opinion supporting the contended causal relationship and the number of years that have elapsed since service, the Board finds that VA has no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  See also McLendon, supra; Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claim

A.  Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

B.  Factual Background

The Veteran's service treatment records are negative for any complaints or findings of emphysema or COPD.  The records show that in September 1946, the Veteran underwent a discharge examination.  At that time, his lungs were clinically evaluated as "normal."  A chest x-ray was reported to be negative.  

In September 1950, the Veteran underwent a VA examination.  At that time, the Veteran's respiratory system was clinically evaluated as "normal."  

A VA Hospital (VAH) Summary shows that the Veteran was hospitalized at the Kerrville VAH from September to October 1961.  Upon admission, it was noted that in September 1961, the Veteran had undergone a physical examination for the Army Reserves.  At that time, a chest x-ray was reported to show a lesion which probably represented minimal tuberculosis.  The Veteran was then sent to the Kerrville VAH for further studies.  There was no history of noticeable cough, sputum, hemoptysis, weight loss, fatigue, night sweats, fever, or chest pain.  According to the Veteran, he was previously hospitalized for a questionable chest x-ray in 1952.  He noted that it was determined that there was "nothing active in the chest."  The Veteran also reported that in 1957, he was hospitalized with double pneumonia.  He stated that he subsequently made a good recovery.  During his hospitalization, he produced very little sputum.  X-rays taken during his hospitalization showed little or no change from previous x-rays.  Upon his discharge, the Veteran was diagnosed with pulmonary fibrosis of the right apex, etiology undetermined.  It was also noted that the diagnosis of pulmonary tuberculosis was not established.  

Private medical records show that in July 2004, the Veteran was hospitalized for complaints of nausea, abdominal pain, shortness of breath, and chest pain.  He had a history of organic heart disease.  A chest x-ray showed haziness in the left lower lobe.  Upon his discharge, the pertinent diagnoses were shortness of breath with hypoxia, possible left lower lobe infiltrate, and probable COPD.   

Private medical records from S.A.J., M.D., dated from September to October 2007, show that in September 2007, the Veteran had a computed tomography (CT) of his chest.  The CT was reported to show moderate to severe emphysema in the lung apices.  In October 2007, Dr. J. stated that the Veteran had recently been hospitalized for numerous symptoms, including chest pain.  Dr. J. reported that the Veteran had been a smoker of one pack of cigarettes per day for 35 years; he quit in 1975.  Following the physical examination, Dr. J. diagnosed the Veteran with COPD and history of tobacco abuse.    

In March 2008, the Veteran filed a claim of entitlement to service connection for emphysema.   

VA Medical Center (VAMC) outpatient treatment records, dated from July 2007 to October 2008, show that in April 2008, it was noted that the Veteran had a history of COPD.  In May 2008, x-rays of the Veteran's chest were reported to show that the Veteran's lungs were emphysematous in appearance but were free of infiltrates.     

In March 2009, a hearing was conducted at the RO.  At that time, the Veteran testified that soon after his discharge, he developed breathing problems.  

Private medical records, dated from October 2007 to October 2010, show that in May 2009, the Veteran was treated for complaints of shortness of breath with exertion.  He denied any chest pain.  The Veteran underwent a chest CT which showed a stable pulmonary nodule.  The nodule had been stable for more than two years.  The diagnoses were dyspnea with exertion, COPD, and pulmonary nodule.  

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  At that time, the Veteran stated that after his discharge, he developed breathing problems.  He maintained that he continued to experience breathing problems until he was eventually diagnosed with emphysema in 2007.  The Veteran's representative stated that the Veteran did not have any medical evidence linking his currently diagnosed emphysema to his period of military service.  He suggested that during service, the Veteran may have ingested "something" into his lungs which eventually caused him to develop emphysema.       

C.  Analysis

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for emphysema and COPD.  

The Veteran's service treatment records are negative for any complaints or findings of emphysema or COPD.  In addition, in the Veteran's September 1946 discharge examination, the Veteran's lungs were clinically evaluated as "normal."  Moreover, a chest x-ray was reported to be negative.  

The first post-service medical evidence of a diagnosis of emphysema or COPD is in September 2007, over 60 years after the Veteran's discharge.  With respect to negative evidence, the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints].     

The Board recognizes that in September 1961, the Veteran was hospitalized and diagnosed with pulmonary fibrosis.  However, there is no evidence of record linking the Veteran's pulmonary fibrosis to his period of service.  In addition, the September 1961 VAH Hospital Summary is negative for any complaints or findings of emphysema or COPD. 

In July 2004, the Veteran was diagnosed with probable COPD.  The diagnosis of COPD was confirmed in October 2007.  In September 2007, the Veteran was diagnosed with emphysema.  Thus, the Board recognizes that the Veteran has current diagnoses of emphysema and COPD.  However, there is no competent medical evidence of record of a nexus between the Veteran's currently diagnosed emphysema and COPD and any incident of service.  

The only evidence of record supporting the Veteran's claim is his own opinion that he currently has emphysema and COPD that are related to his period of service.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, when the determinative issues involve a question of medical causation, only individuals possessing specialized training and knowledge are competent to render an opinion.  Espiritu v. Derwinski, 2 Vet App. 492, 494 (1992).  The evidence does not show that the Veteran possesses medical expertise, nor is it contended otherwise. Therefore, his opinion that he currently has emphysema and COPD that are linked to his period of active military service, is not competent medical evidence.   

In elaborating on the lay evidence that has been presented in this case, the Board notes that, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In the Board's judgment, the disabilities in question, emphysema and COPD, which were primarily diagnosed on the basis of X-ray examination, are not the types of disabilities that can be diagnosed by a layman.  Jandreau, supra.  Thus, while the Veteran is competent to report what comes to him through his senses, such as shortness of breath, he does not have medical expertise to diagnose underlying lung disease.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, he cannot provide a competent opinion regarding diagnosis or causation.  Specifically, he cannot provide a competent opinion regarding the contended causal relationship between his period of service and his currently diagnosed emphysema and COPD.  

The undersigned has fully considered the Veteran's contentions.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the Veteran has alleged that he had experienced recurrent respiratory symptoms since service (i.e., continuity of symptoms), the Board notes that the Veteran's service treatment records, including his September 1946 discharge examination report, are negative for any complaints or findings of emphysema or COPD.  In addition, a chest x-ray that was taken at the time of his discharge examination was reported to be negative.  The Board further notes that in the Veteran's September 1950 VA examination, his respiratory system was clinically evaluated as "normal."  Moreover, the first post-service medical evidence of a diagnosis of emphysema or COPD is in September 2007, over 60 years after the Veteran's discharge.  Thus, in light of the above, the Veteran's claim must fail.  See Cuevas, supra.  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Voerth v. West, 13 Vet. App. 117 (1999).

In view of the foregoing, the Board concludes that there is a preponderance of evidence against the Veteran's claim for service connection for emphysema and COPD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Increased Rating Claim 

A.  Factual Background

The Veteran's service treatment records show that in February 1946, he was diagnosed with cholelithiasis.  In March 1946, he underwent a cholecystectomy and had his gall bladder removed.

In an October 1950 rating action, the RO granted service connection for cholecystectomy, residuals manifested by hepatitis.  The RO assigned a 10 percent disability rating under Diagnostic Code 7318, effective from June 28, 1950, for the Veteran's service-connected status post cholecystectomy.   

In March 1958, the Veteran underwent a VA examination.  Following the physical examination, the examiner stated that the Veteran was two years post operative of a cholecystectomy, and that residuals were not found.  

By a May 1958 rating action, the RO reduced the disability evaluation for the Veteran's service-connected status post cholecystectomy from 10 percent to noncompensable under Diagnostic Code 7318, effective from July 4, 1958.     

In October 2007, the Veteran requested that his service- connected status post cholecystectomy be reevaluated for a higher rating.

A VA examination was conducted in May 2008.  At that time, the examiner stated that while the Veteran was in the military, he underwent a cholecystectomy.  The examiner indicated that according to the Veteran, he had recently been experiencing abdominal pain.  However, the examiner noted that the Veteran's abdominal pain was in the left upper and lower quadrants of the abdomen.  On examination, the Veteran had a well-healed surgical scar in the right upper quadrant of the abdomen.  Upon examination of the right upper quadrant, there was no tenderness or other signs of a gallbladder complication.  The impression was status post cholecystectomy in 1945, with no residuals.       

In October 2010, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran had experienced recurring abdominal distress, nausea, vomiting, and diarrhea since 1946, and that those symptoms were a part of his IBS.  The examiner specifically noted that there was no current evidence of any residuals of the Veteran's cholecystectomy.  

In the March 2011 Travel Board hearing, the Veteran testified that he experienced abdominal distress, vomiting, and intermittent diarrhea, and that those symptoms were residuals of his cholecystectomy.          








B.  Analysis

Disability ratings are determined by the application of VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified in 38 C.F.R. Part 4 (2010), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with the impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

The residuals of the Veteran's gall bladder removal are evaluated utilizing the rating criteria found at Diagnostic Code 7318--gall bladder removal.  38 C.F.R. § 4.114. Under Diagnostic Code 7318, a non-compensable (zero percent) rating is for application when the residuals are non-symptomatic.  A 10 percent rating is for application when there are mild symptoms.  A 30 percent rating, the highest available under this diagnostic code, is for application when there are severe symptoms.

Initially, as to any complaints the Veteran has about stomach problems, including nausea and diarrhea, these symptoms were separately rated in a February 2011 rating decision where service connection was granted for IBS.  See Esteban, supra.  A separate 30 percent rating was assigned for that disability, effective October 17, 2007.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."   Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

In this case, the current medical evidence of record does not show that the Veteran experiences any residuals of his cholecystectomy.  In the Veteran's May 2008 VA examination, the examiner diagnosed the Veteran as status post cholecystectomy in 1945, with no residuals.  In addition, in the October 2010 VA examination, the examiner specifically stated that there was no current evidence of any residuals of the Veteran's cholecystectomy.  Consequently, the objective evidence reflects that the Veteran's residuals of a cholecystectomy (gallbladder removal) are asymptomatic and congruent with a noncompensable disability rating under Diagnostic Code 7318.  A 10 percent rating is not warranted as mild symptoms are not demonstrated in the objective medical evidence.  It also follows that a 30 percent rating for severe symptoms is not warranted.    

The Board concludes that there is a preponderance of evidence against the Veteran' claim for an increased (compensable) rating for status post cholecystectomy.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, the record does not show, nor does the Veteran contend, that unemployment arises from the service connected status post cholecystectomy.  Thus, the issue of entitlement to total disability based upon individual unemployability (TDIU) is not for present consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence showing that the Veteran's service-connected disability should be referred for assignment of an extraschedular rating.  The record does not show that this disability has markedly interfered with his employment status beyond that interference contemplated by the assigned rating, and there is also no indication that this disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  In the absence of an unusual disability picture such as one involving marked interference with employment or frequent hospitalization, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for emphysema and COPD is denied.             

Entitlement to an increased (compensable) rating for status post cholecystectomy is denied.  


REMAND

In this case, the Veteran contends that prior to his entrance into the military, he had varicose veins.  The Veteran maintains that during service, his varicose veins were aggravated by activities such as prolonged marches.  He states that after his discharge, from 1946 to 1962, he sought treatment at VAMC's in Texas, specifically in San Antonio and Kerrville, and was given ointment for his varicose veins.  In approximately 2007, he was diagnosed with venous insufficiency.  According to the Veteran, his venous insufficiency was related to his period of active service, specifically to his varicose veins.  

The Veteran's service treatment records are negative for any complaints or findings of venous insufficiency and/or varicose veins of the right leg.  The records show that in February 1945, he underwent an entrance examination.  At that time, it was noted that the Veteran had mild varicose veins on his left leg.  The remaining records are negative for any complaints or findings of varicose veins of the left leg.  The records reflect that in September 1946, the Veteran underwent a discharge examination.  At that time, it was reported that the Veteran had no varicose veins.     

In September 1950, the Veteran underwent a VA examination.  At that time, it was indicated that the Veteran did not have any varicose veins.  

A VA examination was conducted in December 1953.  At that time, the Veteran's cardiovascular system was clinically evaluated as "normal."  

In October 2007, the Veteran filed a claim of entitlement to service connection for venous insufficiency.  In support of his claim, he submitted private medical records from J.D.V., M.D., dated from August to December 2007.  The records show that in August 2007, the Veteran sought treatment for "vein pain."  At that time, he stated that he had been having pain in both lower extremities for the last month and a half.  Dr. V. stated that a venous ultrasound was negative for DVT (deep vein thrombosis) but showed that the Veteran had severe reflux disease seen in the greater and lesser saphenous veins bilaterally.  In regard to an assessment, Dr. V. stated that the Veteran had aches, pain, and swelling in his leg most likely related to venous insufficiency.  In December 2007, Dr. V. noted that the Veteran had recently undergone perforator ablation.  Dr. V. stated that although a venous ultrasound showed successful ablation of the greater saphenous vein, it also showed that the Veteran had a thrombus in his posterior tibial vein on the left side.       

In the Veteran's March 2011 Travel Board hearing, he stated that after his separation from the military, he sought treatment from 1946 to 1962 at the VAMC's in Texas, specifically in San Antonio and Kerrville, for his varicose veins.  In this regard, the RO has not yet had the opportunity to try and obtain any treatment records from Texas VAMC's from 1946 to 1962 that relate to treatment for the Veteran's varicose veins.  The evidence of record includes a Hospital Summary from the Kerrville VAH, dated in September 1961; however, the Hospital Summary is negative for any complaints or findings of varicose veins.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As additional action by the RO may be helpful in either obtaining such putative records, or documenting information that the medical records cannot be obtained, further development in this regard is warranted. 

The Board also notes that in light of the fact that Dr. J.D.V. currently treats the Veteran for venous insufficiency, he should be given the opportunity to provide a statement regarding the etiology of the Veteran's venous insufficiency.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request copies of any treatment records from Texas VAMC's, specifically the VAMC's in San Antonio and Kerrville, from 1946 to 1962.  All records and/or responses received should be associated with the claims file. 

2.  Obtain any release necessary and contact Dr. J.D.V., and request that he provide an opinion regarding the etiology of the Veteran's venous insufficiency.  A copy of this remand should be given to Dr. V. for review.  Dr. V. should specifically comment on whether it is at least as likely as not (50 percent or greater probability) that any current venous insufficiency is causally linked to the Veteran's period of active service, to include the mild varicose veins on his left leg noted upon his February 1945 entrance examination.  

Dr. V. is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. More likely and as likely support the contended causal relationship; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.  

3.  After any other additional development deemed necessary, to include a VA examination if deemed advisable, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).











______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


